DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants orally elected claims 15-24 based on the restriction requirement in the parent case, serial no. 17/279,709.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov et al., International Publication No. WO/2018/165623 (hereinafter referred to as Petrov – for citation purposes USPG-PUB No. 2021/0139441 is being used).  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 15-24, Petrov discloses a process for depositing a coating on a surface, such as, magnetic medium or computer drive hard disks (as recited in claims 16-18) (Para. [0506]) comprising contacting a solvent composition provided herein with said surface, wherein the composition further comprises a depositable material wherein the contacting by mixing the solvent, which includes, 1,2-dichloro-1,2diflouoroethylene (as recited in claim 15) (Para. [0025]) and a fluorolubricant in a bath (as recited in claim 19) (Para. [0507] and [0509]).  In some embodiments, the depositable material comprises a fluorolubricant which includes perfluoropolyether compounds (PFPE) (as recited in claim 15 and reads on claims 23-24) (Para. [0503]-[0504]) and the compositions are sprayable (as recited in claim 20) (Para. 0027]).    
In contacting the disk with the solvent composition comprising the fluorolubricant, in a concentration ranging from 0.01 to 20 wt% (as recited in claim 21) (Para. [0507]), the disk is supported and the bath may be raised to immerse the disk wherein the heated temperature ranges from 0 to about 50°C (as recited in claims 15 and 22) (Para. [0508]).  The disk is then removed from the bath and excess fluorolubricant/solvent compositions can be drained into the bath.  When dip coating is used for depositing fluorolubricant on the surface, the pulling-up speed, and the density of the fluorolubricant and the surface tension are relevant for determining the resulting film thickness of the fluorolubricant (as recited in claim 15) (Para. [0509]-[0510]).  

Claim Rejections - 35 USC § 103
Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, US Patent Application Publication No. 2015/0231527 (hereinafter referred to as Singh) in view of Fujii et al., US Patent Application Publication No. 2016/0333245 (hereinafter referred to as Fujii)     
Regarding claims 15-16 and 19-20, Singh discloses a heat transfer system, for use in applications including semiconductor and computer board manufacturing industry (as recited in claim 16) Para. [0096]) comprising a solvent composition (Para. [0018]) comprising contacting and mixing a solute, such as, a silicone oil which is added to each solvent to a concentration of about 10 weight percent. This results in a homogeneous, single-phase solution, demonstrating that this combination dissolves silicone oil wherein the composition comprises monochlorotrifluoropropenes used in combination with dimethoxymethane and/or fluorinated ethers such as those represented by formula (III) in paragraph 114 (reads on fluorolubricant recited in claim 15 and HFE-7000 of claim 15) (Para. [0114] and [0209]).  
Singh further discloses in Example 17, A metal coupon was coated with rosin-based solder flux and allowed to dry. The coupon was weighed and then dipped in series of compositions consisting of each of the HFCO-1233 compounds described herein. The coupon was removed, allowed to dry and reweighed to determine how much solder flux was removed. In duplicate runs, an average of 25% by weight of the flux was removed (as recited in claims 15 and 19).  Singh further discloses the compositions herein can be sprayed to a body to be cooled (as recited in claim 20) (Para. [0096]).   
Singh discloses all the limitations discussed above and further discloses the use of monochlorotrifluoropropenes, in combination with one or more other components, including other fluoroalkenes, hydrocarbons; hydrofluorocarbons (HFCs), ethers, alcohols, aldehydes, ketones, methyl formate, formic acid, water, trans-1,2-dichloroethylene, carbon dioxide and combinations of any two or more of these, in a variety of applications, including as blowing agents (see Abstract) but Singh does not explicitly disclose the compound 1,2-dichloro-1,2-difluoroethylene as recited in claim 15.
Fujii discloses a composition for a heat cycle system having less influence over the ozone layer, having a low global warming potential and having excellent durability, wherein said composition comprises a working fluid, such as, HFO-1123 and HFC-32 used in combination with 1,2-dichloro-1,2-difluoroethylene and a lubricating oil (as recited in claim 15) (Para. [0036] and [0067]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use 1,2-dichloro-1,2-difluoroethylene as disclosed in Fujii in the composition of Singh as it is a simple substitution of one known element for another in order to obtain predictable results which include favorable cycle performance (Para. [0068] of Fujii).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771